Order filed, November 03, 2015.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-15-00872-CV
                                 ____________

                            RYAN LOPEZ, Appellant

                                         V.

     ENSIGN U.S. SOUTHERN DRILLING, LLC, AND FREEPORT-
     MCMORAN OIL & GAS, LLC D/B/A PLAINS EXPLORATION &
                PRODUCTION COMPANY, Appellee


                    On Appeal from the 281st District Court
                             Harris County, Texas
                      Trial Court Cause No. 2014-21405


                                     ORDER

      The reporter’s record in this case was due September 07, 2015. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.
      We order Rhonda Armbruster, the official court reporter, to file the record
in this appeal within 30 days of the date of this order.

                                   PER CURIAM